Exhibit 10.7

 



SHARE REPURCHASE AGREEMENT

 

This Share Repurchase Agreement (“Agreement”) is made effective as of July 11,
2015 (the “Effective Date”) between Tekmira Pharmaceuticals Corporation (the
“Company”), and Patrick T. Higgins (“Executive”) (together the “Parties”).

 

RECITALS

 

A.As of the Effective Date, OnCore Biopharma, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company (“OnCore”) and Executive have agreed to
terminate any and all existing employment agreements (including any amendments
thereto) and set forth their mutual rights and obligations in that certain
Executive Employment Agreement dated as of the date hereof, whereby Executive
will serve as the Chief Business & Commercial Operations Officer (& US Site
Head) of OnCore (the “Employment Agreement”); and

 

B.This Agreement is being entered into by and between the Parties in connection
with and as a condition to the execution of the Employment Agreement.

 

THEREFORE, the Parties agree as follows:

 

Section 1.                Right of Repurchase. Executive and/or his affiliates
own 1,764,815 Common Shares of the Company (the “Shares”). 906,355 of the Shares
(the “Buyback Shares”) will be subject to repurchase by the Company under the
circumstances and at the prices described below (collectively, the “Repurchase
Right”).

 

(a)          Termination of Employment. Except as otherwise set forth herein, in
the event that OnCore terminates the Executive's employment with OnCore for
Cause (as defined in the Employment Agreement) or the Executive terminates his
employment other than for Good Reason (as defined in the Employment Agreement),
the Company may, during the 60-day period following such termination, repurchase
any or all of the Buyback Shares that have not previously been released from the
Repurchase Right (pursuant to Section 2 hereof) as of the date of termination of
Executive’s employment, at a purchase price of $0.001 per share.

 

(b)          Notice of Repurchase. In the event that the Company elects to
exercise its Repurchase Right pursuant to this Section 1, it shall provide the
Executive with written notice of such election within the 60-day period
following the termination date. The closing shall occur within ten (10) business
days following delivery of the written notice, at which time the Company shall
deliver to the Executive an amount equal to the purchase price, by cash, check
or wire transfer, and the Executive shall deliver to the Company the stock
certificate(s) evidencing the Buyback Shares that are the subject of the
repurchase, together with executed stock powers. Failure by the Executive to
deliver the stock certificates shall not affect the transfer of ownership of the
Buyback Shares to the Company. Upon payment of the purchase price, the stock
ledger of the Company shall reflect the Company as the owner of the Buyback
Shares and the Executive will have no rights whatsoever in the Buyback Shares.

 



 

 

Section 2.                Termination of Repurchase Right. The Company’s
Repurchase Right shall terminate as set forth below. The schedule of termination
of the Repurchase Right described in Section 2(a) is shown graphically in
Exhibit A attached hereto.

 

(a)          Termination Schedule. For the period commencing as of Effective
Date and ending August 31, 2017, the right of the Company to purchase the
Buyback Shares shall terminate:

 

(i)           as to 113,294 of the Buyback Shares, subject to adjustment to
reflect stock splits, reverse stock splits or combinations, on each of (i)
November 30, 2015, (ii) February 29, 2016, (iii) May 31, 2016, (iv) August 31,
2016 and (v) November 30, 2016; and

 

(ii)          as to 113,295 of the Buyback Shares, subject to adjustment to
reflect stock splits, reverse stock splits or combinations, on each of (i)
February 28, 2017, (ii) May 31, 2017 and (iii) August 31, 2017.

 

(b)          Other Termination Events. The right of the Company to repurchase
Buyback Shares shall terminate with respect to all Buyback Shares which have not
previously been released (pursuant to Section 2 hereof) from the right of
repurchase if:

 

(i)           the Executive's employment with OnCore terminates as a result of a
termination without Cause (as defined in the Employment Agreement), by the
Executive for Good Reason (as defined in the Employment Agreement), or as a
result of the death or Disability (as defined in the Employment Agreement) of
the Executive; or

 

(ii)          during the period from April 1, 2016 until April 30, 2016, the
Executive’s employment with OnCore is terminated for any reason.

 

Notwithstanding the foregoing, the Parties agree that Executive waives any right
to claim a “Good Reason” under this Section 2(b) for any event, change or other
circumstance which exists, has occurred, or is otherwise disclosed to Executive
prior to the Effective Date. The Parties further agree that Executive hereby
waives and releases any rights to terminate OnCore’s right to repurchase Buyback
Shares of OnCore or the Company under any agreement entered into prior to the
date hereof.

 

Section 3.                Enforceability. If any portion or provision of this
Agreement is declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of that
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected by that declaration, and
each portion and provision of this Agreement will continue to be valid and
enforceable to the fullest extent permitted by law.

 

Section 4.                Survival. The provisions of this Agreement survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the intent of the Parties as
expressed in this Agreement.

 



 

 

Section 5.                Waiver. No waiver of any provision of this Agreement
is effective unless made in writing and signed by the waiving party, and, in the
case of the Company only after the waiver has been specifically approved by the
Board. The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, will not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

Section 6.                Notices. Any notices, requests, demands, and other
communications provided for by this Agreement are sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to the Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention to the
Corporate Secretary.

 

Section 7.                Amendment. This Agreement may be amended or modified
only by a written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

Section 8.                Governing Law. This is a Delaware contract and is to
be construed under and be governed in all respects by the laws of the State of
Delaware without giving effect to the conflict of laws principles of that state.

 

Section 9.                Counterparts. This Agreement may be executed in any
number of counterparts, and by each party on separate counterparts, each of
which counterparts, when so executed and delivered is to be taken to be an
original; but those counterparts together constitute one and the same document.
PDF, facsimile, scanned, and electronic signatures have the same legal effect as
original ink signatures.

 

Section 10.            Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken place.
Failure of the Company to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession is a material breach of this Agreement.

 

Section 11.            Voluntary Nature of Agreement. Executive acknowledges and
agrees that he is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that he has carefully read this Agreement and that he has asked any
questions needed for him to fully understand the terms, consequences, and
binding effect of this Agreement. Executive agrees that he has been provided an
opportunity to seek the advice of an attorney of his choice before signing this
Agreement.

 

The Parties are executing this Executive Agreement as of the date set forth in
the introductory paragraph.

 

 

 

 

 



TEKMIRA PHARMACEUTICALS CORPORATION

 

By: /s/ Mark Murray                                           

 

Printed Name: Mark Murray

 

Title: Chief Executive Officer

 

EXECUTIVE

 

/s/ Patrick T. Higgins                                          

Printed Name: Patrick T. Higgins

 



 

 

EXHIBIT A

 

 

 

Termination of Repurchase Rights

 

 

 

Repurchase Right Termination Date Number of Common Shares Shares Subject to
Repurchase Effective Date N/A 906,355 November 30, 2015 113,294 793,061 February
29, 2016 113,294 679,767 May 31, 2016 113,294 566,473 August 31, 2016 113,294
453,179 November 30, 2016 113,294 339,885 February 28, 2017 113,295 226,590 May
31, 2017 113,295 113,295 August 31, 2017 113,295 0

 

 

 